ROEBLING BANK

DIRECTORS DEFERRED COMPENSATION AGREEMENT

As Amended and Restated

 

THIS DIRECTOR DEFERRED COMPENSATION AGREEMENT (the “Agreement”) made this 31st
day of December, 2008, (“Effective Date”) by and between Roebling Bank (the
“Company”), a corporation organized under the laws of the United States of
America and John J. Ferry (the “Director”).

 

WHEREAS, the Agreement was previously entered into as of March 6, 2006.

 

WHEREAS, certain revisions to the Agreement are necessary in order to conform
such Agreement to the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”) and related regulations and notices promulgated
thereunder, with such revisions to be effective as of December 31, 2008.

 

NOW THEREFORE, BE IT RESOLVED that the Agreement shall be revised, amended and
restated in its entirety, effective as of December 31, 2008, as follows:

 

WITNESSETH THAT:

 

In consideration of the agreements contained herein, the parties hereto agree as
follows:

 

1.         The Company agrees to permit the Director to serve as a member of its
Board of Directors, and the Director agrees to serve the Company in such
capacity as the Company may designate from time to time, until terminated by
either party at any time or for any reason.

 

2.         During the term of his/her service as director, the Director shall
devote his/her time, attention, skill, and efforts to the performance of his/her
duties for the Company.

 

3.         The Company shall pay the Director during the term of his/her service
as a director hereunder, any fees payable to the Director for service as a
director (as the Company may from time to time determine) together with deferred
compensation (payable as provided in paragraph 5 below), unless such amounts are
forfeited pursuant to paragraph 7 below.

 

 

4.

(a)          The Company shall credit to a book reserve (the “Deferred
Compensation Account”) established for this purpose, an amount (“Deferred
Compensation”) as specified on a form (“Deferral Election Form”) provided to the
Director by the Company for such purposes. Such Deferral Election Form must be
completed by the Director and returned to the Company prior to the first day of
any calendar year to which such Deferral Election Form relates in order to be
effective.

 

(b)       The Deferred Compensation Account will be credited with investment
earnings based upon the prime rate as published in the Wall Street Journal
Eastern edition plus 1% (“Earnings Rate”). The interest rate is adjusted daily.
The Company may revise this applicable Earnings Rate or the index utilized for
calculating investment earnings at any time within its sole discretion.
Alternatively, at the written direction of the Director and approved by the

 

1

 



 

--------------------------------------------------------------------------------

Company, any such amounts credited on the books of the Company to the Deferred
Compensation Account of a Participant may be invested under a related Trust in
the Common Stock of Roebling Financial Corp, Inc. (“Parent”) (“Common Stock”).
Amounts associated with dividends paid on the Common Stock will be credited to
such Deferred Compensation Account. Such dividend income will be invested
following the next date that additional Deferred Compensation is credited to any
Deferred Compensation Account. Further, upon the written direction of the
Director and the approval of the Company, such Deferred Compensation Account may
be invested in a Flexible Premium Adjustable Life Policy, with a life insurance
benefit payable to the beneficiary designated by the Director in the event of
the Director’s death, and the value of such Deferred Compensation Account shall
be measured based upon the cash surrender value as may be adjusted from time to
time for the applicable Flexible Premium Adjustable Life Policy investment held
by the Company with respect to the Participant. If such applicable policy is
terminated, then the Deferred Compensation Account thereafter shall be credited
with investment earnings based upon the Earnings Rate. Upon a distribution of
the Deferred Compensation Account related to the Premium Adjustable Life Policy
investment, the Company will withdraw an equal amount from the cash value of the
life insurance policy. Upon the distribution of all of the benefits to the
Executive or his or her beneficiaries under this Agreement, the Company will
notify the Executive that it intends to terminate any related life insurance
policies owned by the Company related to administration of the Agreement, unless
the Executive shall take the necessary actions to acquire ownership of such
insurance policies from the Company in accordance with written agreements
between the Company and the Executive.

 

(c)       The Director agrees on behalf of himself/herself and the designated
beneficiary to assume all risk in connection with any fluctuation in value of
any Deferred Compensation Accounts and related investment return applicable to
such Deferred Compensation Account.

 

(d)       Title to and beneficial ownership of any assets of the Company,
whether cash or investments which the Company may earmark to pay the Deferred
Compensation hereunder including any Parent Common Stock or life insurance
policies and related cash value accounts, shall at all times remain the property
of the Company; and the Director and his/her designated beneficiary shall not
have any property interest whatsoever in any specific assets of the Company.

 

(e)       The Company shall notify the Directors not less than once per calendar
year as to the status of the Deferred Compensation Account, including the number
of shares of Common Stock previously credited to such account and any cash or
account earnings awaiting investment in Common Stock, or other investments
attributable to such Deferred Compensation Account.

 

(f)        Hardship. If an Unforeseeable Emergency (as defined below) occurs,
the Director, by written instructions to the Company, may reduce future
deferrals under this Agreement; provided, however, no such reduction in future
deferrals shall be made to the extent that such action would be inconsistent
with the

 

2

 



 

--------------------------------------------------------------------------------

requirements for such a determination under Section 409A of the Code and
regulations and other guidance issued thereunder.

 

Unforeseeable Emergency means a severe financial hardship to the Director
resulting from an illness or accident of the Director, the Director’s spouse,
the Director’s beneficiary, or the Director’s dependent (as defined in Section
152(a) of the Code), loss of the Director’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Director.

 

 

5.

The amounts to be paid as Deferred Compensation, unless they are forfeited
pursuant to paragraph 7 below, are as follows:

 

(a)       If the Director’s service as a director hereunder is terminated on or
after he/she attains the age of seventy (70), the Company shall pay to the
Director an amount equal to the value of the Director’s Deferred Compensation
Account as of the date of such termination of service in the form elected by the
Director on the Election Form. Such distributions shall commence within 60 days
of such termination of service. Alternatively, to the extent that deferrals
under the Plan and related Trust, if applicable, are invested at the direction
of the Director in Company Common Stock, then such shares shall be distributed
in the form of Common Stock as elected by the Director on the Election Form. The
Common Stock to be distributed under the Agreement may constitute either
restricted securities or non-restricted securities within the meaning of Rule
144 under the Securities Act of 1933, as amended. Notwithstanding the foregoing,
the Company may enter into an endorsement or assignment agreement with the
Director applicable to any Flexible Premium Adjustable Life Policy related to
investment of the Deferred Compensation Account.

 

(b)       If the Director’s service as a director hereunder is terminated for
any reason other than death, Disability or Change in Control, but before the age
set forth in paragraph 5(a) above, then the value of the Deferred Compensation
Account: (i) shall be paid to the Director in the same manner as set forth in
paragraph 5(a) above, and (ii) shall continue to be invested or held in cash as
the Company in its discretion may determine, and no payments shall be made until
the age set forth in paragraph 5(a) above. Such distributions shall commence
within 60 days of attainment of such age.

 

3

 



 

--------------------------------------------------------------------------------

(c)       If the Director’s service as a director is terminated because of death
or Disability, but before reaching the age set forth in paragraph 5(a) above,
while the Director is performing services for the Company, then the Company
shall make payments under Section 5(a) to the Director following termination of
service as a result of such death or Disability. Such distributions shall
commence within 60 days of such death or Disability.

 

(d)       Change in Control. Upon a Change in Control, the Director shall
receive a lump-sum distribution of his or her Deferred Compensation Account.
Such payment shall be made no later than the date of the Change in Control

 

(e)       The Director’s designated beneficiary referred to in this paragraph 5
may be designated or changed by the Director, without the consent of any prior
designated beneficiary, on a form provided to the Director by the Company and
delivered to the Company before the Director’s death. If no such beneficiary
shall have been designated or if no designated beneficiary shall survive the
Director, the benefit payments payable shall be payable to the Director’s
estate.

 

(f)        The Director shall be deemed to have become disabled for purposes of
paragraph 5(c) above, if (A) the Director is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (B) the Director is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.

 

(g)       The payment(s) to be made to the Director under paragraphs 5(a) and
5(c) above, shall be made on the first day of the month following the date of
the Director’s termination of service as a director, and the payment to be made
to the Director under paragraph 5(b) above, shall be made on the first day of
the month next following the age set forth in paragraph 5(a) above. The payment
to be made to the Director’s designated beneficiary under the provisions of this
paragraph 5 shall commence on a date to be selected by the Company but within
seventy days from the date of death of the Director.

 

(h)       Hardship Distribution. Upon the Board of Director’s determination
(following petition by the Director) that the Director has suffered an
Unforeseeable Emergency as described in Section 4(f), the Company shall
distribute to the Director all or a portion of the Deferred Compensation Account
balance as determined by the Company, but in no event shall the distribution be
greater than (i) the extent deemed necessary by the Board to remedy the
Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution; and (ii) after taking into account
the extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Director’s
assets (to the extent the liquidation would not itself cause severe financial
hardship);

 

4

 



 

--------------------------------------------------------------------------------

provided, however, no such distribution shall be made to the extent that such
action would be inconsistent with the requirements for such a determination
under Section 409A of the Code and regulations and other guidance issued
thereunder.

 

 

6.

(a)          Nothing contained in this Agreement and no action taken pursuant to
the provisions of this Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and the Director,
the Director’s designated beneficiary or any other person. Any funds which may
be invested under the provisions of this Agreement shall continue for all
purposes to be a part of the general funds of the Company. No person other than
the Company shall, by virtue of the provisions of this Agreement, have any
interest in such funds. The Company shall not be under any obligation to use
such funds solely to provide amounts hereunder, and no representations have been
made to the Director that such funds can or will be used only to provide amounts
hereunder. To the extent that any person acquires a right to receive payments
from the Company under this Agreement, such rights shall be no greater than the
right of any unsecured general creditor of the Company.

 

(b)       In order to facilitate the accumulation of funds necessary to meet the
costs of the Company under this Agreement to make payments to a Director or his
or her beneficiary as and when the same are due under the Plan, the Company may
enter into a Trust Agreement. The Board of Directors of the Company shall have
the power to appoint and remove the Trustee under such Trust Agreement in its
sole discretion. The Company, in its discretion, may elect to place assets of
the Company into the Trust as may from time to time be approved by the Board of
Directors of the Company in its sole discretion. To the extent that the assets
of said Trust are not sufficient to pay benefits accrued under this Plan, such
payments shall be made from the general assets of the Company.

 

7.         Notwithstanding anything contained herein to the contrary, no payment
of any unpaid installments of Deferred Compensation shall be made, and all
rights under this Agreement of the Director, the Director’s designated
beneficiary, executors, or administrators, or any other person, to receive
payments thereof shall be forfeited if the Director shall engage, as determined
by the Company, in any activity or conduct inimical to the best interests of the
Company.

 

8.         The right of the Director or any other person to the payment of
Deferred Compensation or other amounts under this Agreement shall not be
assigned, transferred, pledged, or encumbered except by will or by the laws of
descent and distribution.

 

9.         Nothing contained herein shall be construed as conferring upon the
Director the right to continue in his/her service as a director of the Company
or in any other capacity.

 

10.       Any Deferred Compensation payable under this Agreement shall not be
deemed as salary or other compensation to the Director for the purpose of
computing benefits to which the Director may be entitled under any retirement
plan or other arrangement of the Company for the benefit of its employees or
directors.

 

 

11.

The Company shall have full power and authority to interpret, construe, and

 

 

5

 



 

--------------------------------------------------------------------------------

administer this Agreement and the Company’s interpretations and construction
thereof, and actions thereunder, including any valuation of the Deferred
Compensation Account, or the amount or recipient of the payment to be made under
this Agreement, shall be binding and conclusive on all persons for all purposes.
The directors of the Company shall not be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Agreement unless attributable to his/her own willful misconduct or lack of
good faith.

 

12.       The Company may appoint an administrative committee (“Committee”) to
provide administrative services or perform duties required by this Agreement.
The Committee shall have only the authority granted to it by the Company.

 

13.       This Agreement shall be binding upon and inure to the benefit of the
Company, its successors, and assigns and the Director and the Director’s heirs,
executors, administrators, and legal representatives.

 

14.       This Agreement shall be construed in accordance with and governed by
the laws of the State of New Jersey.

 

15.       No right or benefit under the Agreement shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate alienate, sell, assign, pledge, encumber, or charge
the same shall be void. No right or benefit under this Agreement shall be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to such benefits. If the Director or the Director’s designated
beneficiary should become bankrupt, or attempt to anticipate, sell, assign,
pledge, encumber, or charge any right or benefit hereunder, then such right or
benefit shall, in the discretion of the Committee, cease and terminate, and in
such event the Company may hold or apply the same or any part thereof for the
benefit of the Director or beneficiary, his/her spouse, children, or other
dependents, or any of them in such manner and in such proportion as the
Committee may deem proper.

 

Section 16

Section 409A Compliance

 

16.1     Notwithstanding anything herein to the contrary, the Board of Directors
shall make reasonable efforts to administer the Agreement and make benefit
payments hereunder in a manner that is not deemed to be contrary to the
requirements set forth at Section 409A of the Code and regulations and notices
promulgated thereunder such that any payments made would result in the
requirement for the recipient of such payments to pay additional interest and
taxes to be imposed in accordance with Section 409A(a)(1)(B) of the Code;
provided, however, neither the Company, nor the Board of Directors shall have
any responsibility to a Director or beneficiary with respect to any tax
liabilities that may be applicable to any payments made by the Agreement.

 

16.2     If any provision of the Agreement shall be determined to be
inconsistent with the requirements of Section 409A of the Code, then, the
Agreement shall be construed, to the maximum extent possible, to give effect to
such provision in a manner consistent with Section 409A of the Code, and if such
construction is not possible, as if such provision had never been included.

 

6

 



 

--------------------------------------------------------------------------------

 

16.3     Delay of Payment Commencement to Specified Employees. Notwithstanding
any provision in the Agreement to the contrary, if a Director is a Specified
Employee, such Director’s benefit payments shall become first payable to him as
of the first day of the seventh month next following his or her Termination of
Service, if and only if such payments, if made earlier, would result in the
recipient of such payments to pay additional interest and taxes to be imposed in
accordance with Section 409A(a)(1)(B) of the Code; provide that such payment
delay shall not be required in the event of the death or Disability of the
Director. Therefore, in the event this Section 16.3 is applicable to the
Director, any distribution which would otherwise be paid to the Director within
the first six months following the Termination of Service shall be accumulated
and paid to the Director in a lump sum on the first day of the seventh month
following the Termination of Service along with any payments applicable to such
seventh month. All subsequent distributions shall be paid in the manner
specified. Specified Employee shall mean a key employee who, at any time during
the Plan Year, is (i) an officer of the Company having an annual compensation
greater than $150,000 (as indexed), (ii) a 5-percent owner of Parent, or (iii) a
1-percent owner of the Parent having an annual compensation from the Company
greater than $150,000; provided, however, that this subparagraph shall only be
effective if the stock of the Parent is publicly traded as set forth at Section
409A(a)(2)(B)(i).

 

16.4     “Termination of Service” means that the Director ceases service with
the Company for any reason whatsoever other than by reason of death, Disability,
or a leave of absence, which is approved by the Company. “Termination of
Service” shall have the same meaning as “separation from service”, as that
phrase is defined in Section 409A of the Code (taking into account all rules and
presumptions provided for in the Section 409A regulations).                  

 

 

16.5

Subsequent Changes to Time and Form of Payment.

 

The Company, in its sole discretion, may permit a subsequent change to the time
and form of benefit distributions. Any such change must be submitted in writing
by the Director to the Company and shall be considered made only after such
change request is approved by the Company and only when it becomes irrevocable
under the terms of the Plan. Any change will be considered irrevocable not later
than thirty (30) days following approval of the change by the Committee, subject
to the following rules:

 

(1)       the subsequent deferral election may not take effect until at least
twelve (12) months after the date on which the election is made;

 

7

 



 

--------------------------------------------------------------------------------

(2)       the payment (except in the case of death, Disability, or Unforeseeable
Emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

(3)       in the case of a payment made at a specified time, the election to
make a change must be made not less than twelve (12) months before the date the
payment is scheduled to be paid.

 

16.6     De Minimus Lump Sum Payment. Notwithstanding the foregoing, the Company
may, in its sole discretion, commence pay-out of a Deferred Compensation Account
at any time, provided that such pay-out amount shall be in an amount equal to
not less than the lump sum value of such Deferred Compensation Account
determined on the date of such pay-out; provided that such pay-out
(1) accompanies the termination of the Director’s entire interest under the
Agreement and all similar arrangements that constitute an account balance plan
under Treasury Regulations at Section 1.409A-1(c)(2) applicable to Section 409A
of the Code; and (2) the payment is not greater than the applicable dollar
amount under Section 402(g)(1)(B) of the Code.

 

16.7     Special One-Time Election in 2008 for Distribution that may be made in
2009. Notwithstanding anything contained herein to the contrary, provided the
Director is still in active service with the Company as of December 31, 2008,
the Director may elect in writing on or before December 31, 2008 to receive a
lump-sum payment of all or a portion of the Director’s Deferred Compensation
Account which is earned and non-forfeitable as of December 31, 2008 valued as of
December 31, 2008 invested under the cash fund, invested in Roebling Financial
Corp, Inc. common stock and/or associated with the cash surrender value under
the Flexible Premium Adjustable Life Policy associated with the Agreement. In
accordance with IRS Notice 2007-86, such one-time election is in conformity with
Section 409A of the Code and applicable regulations. The portion of the assets
selected for distribution related to the Director’s Deferred Compensation
Account will be paid as soon as administratively feasible in 2009, but in no
event later than March 14, 2009, based upon the calculation of the December 31,
2008 valuation.

 

17.       The Company’s Board of Directors may amend or terminate this Agreement
at any time, provided however, that no termination or amendment of this
Agreement shall, without the consent of the Director, adversely affect the
Director’s right to any amounts previously deferred by the Director and credited
to the Deferred Compensation Account.

 

Upon a termination of the Agreement, the Director shall receive a lump sum
payment immediately paid to the Director (without regard to any actual
Termination of Service) or designated beneficiary, provided, however, any such
distributions to be made in accordance with this Section 17 shall comply with
the requirements and limitation under Section 409A of the Code, including that
such lump-sum distribution shall only be made: (1) within thirty (30) days
before, or twelve (12) months after a Change in the Ownership or Effective
Control of the Company or Parent, or Change in the Ownership of a Substantial
Portion of the Assets of the Company or Parent as described in Section
409A(a)(2)(A)(v) of the Code and Treas. Reg. §1.409A-3(i)(5) (or any similar or
successor provisions), provided that all distributions are made no later than
twelve (12) months following such termination of the Agreement and further
provided that all of the Company’s arrangements which are substantially similar
to the Agreement are terminated so the Director and all Directors under similar
arrangements shall receive all amounts of deferred compensation under such
terminated agreements within twelve (12) months of the termination of the
arrangements; (2) Upon the Company’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Agreement are

 

8

 



 

--------------------------------------------------------------------------------

included in the Director’s gross income in the latest of (i) the calendar year
in which the Agreement terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practical; or (3)
Upon the Company’s termination of this and all other account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, and the Company does
not adopt any new account balance plans for a minimum of three (3) years
following the date of such termination.

 

“Change in Control” shall mean: (i) a change in ownership of the Company or
Parent under paragraph (a) below, or (ii) a change in effective control of the
Company or the Parent under paragraph (b) below, or (iii) a change in the
ownership of a substantial portion of the assets of the Company or the Parent
under paragraph (c) below:

 

(a)       CHANGE IN THE OWNERSHIP OF THE COMPANY OR THE PARENT. A change in the
ownership of the Company or the Parent shall occur on the date that any one
person, or more than one person acting as a group (as defined in paragraph (b)),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation. However, if any
one person or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation
(within the meaning of paragraph (b) below). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section. This
paragraph (a) applies only when there is a transfer of stock of a corporation
(or issuance of stock of a corporation) and stock in such corporation remains
outstanding after the transaction.

 

(b)       CHANGE IN THE EFFECTIVE CONTROL OF THE COMPANY OR THE PARENT. A change
in the effective control of the Company or the Parent shall occur on the date
that either (i) any one person, or more than one person acting as a group (as
determined below), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the corporation possessing 30 percent or more of the total voting
power of the stock of such corporation; or (ii) a majority of members of the
corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of directors prior to the date of the
appointment or election, provided that for purposes of this paragraph (b)(ii),
the term corporation refers solely to a corporation for which no other
corporation is a majority shareholder. In the absence of an event described in
paragraph (i) or (ii), a change in the effective control of a corporation will
not have occurred. If any one person, or more than one person acting as a group,
is considered to effectively control a corporation (within the meaning of this
paragraph (b)), the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation (or to cause a change in the ownership of the
corporation within the meaning of paragraph (a)). Persons will not be considered
to be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

 

9

 



 

--------------------------------------------------------------------------------

 

(c)       CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE COMPANY’S OR
THE PARENT’S ASSETS. A change in the ownership of a substantial portion of the
Company’s or the Parent’s assets shall occur on the date that any one person, or
more than one person acting as a group (as determined below), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. There is no Change in Control event under this paragraph (c) when there
is a transfer to an entity that is controlled by the shareholders of the
transferring corporation immediately after the transfer.

 

(d)       Each of the sub-paragraphs (a) through (c) above shall be construed
and interpreted consistent with the requirements of Section 409A of the Code and
any Treasury regulations or other guidance issued thereunder.

 

18.       The Company shall bear all costs and expenses associated with
administration of the Agreement. No contributions to the Deferred Compensation
Account or any Trust under this Agreement will be permissible by the Director.

 

19        No 280G Payments. Notwithstanding the forgoing, all sums payable
hereunder shall be reduced in such manner and to such extent so that no such
payments made hereunder when aggregated with all other payments to be made to
the Director by the Company or the Parent shall be deemed an “excess parachute
payment” in accordance with Code 280G and regulations promulgated thereunder and
subject the Director to the excise tax provided at Section 4999(a) of the Code.

 

10

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Director has hereunto set his/her hand and seal
as of the date first above written.

 

 

 

 

 

Roebling Bank

 

 

December 31, 2008

 

 

 

By:

 

 

/s/ Frank J. Travea, III

Date

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

“DIRECTOR”

 

 

December 29, 2008

 

 

 

By:

 

 

/s/ John J. Ferry

Date

 

 

 

 

 

December 31, 2008

 

 

 

 

/s/ Donna M. Rinaldi

Date

 

 

Witness

 

 

 

11

 



 

 